NUMBER 13-10-00640-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

TAMMY LINDSEY,                                                          Appellant,

                                         v.

THE STATE OF TEXAS,                                                     Appellee.


                  On appeal from the 319th District Court
                        of Nueces County, Texas.


                       MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Rodriguez and Garza
            Memorandum Opinion by Justice Rodriguez
      Appellant Tammy Lindsey complains of the revocation of her deferred-adjudication

community supervision, upon which she was sentenced to twenty years' incarceration.

By one issue, Lindsey argues that the evidence supporting the revocation of her

community supervision was insufficient. We affirm.
                                           I. Background1

        Lindsey was indicted in 2007 for second-degree felony aggravated assault. See

TEX. PENAL CODE ANN. § 22.02(a)(2), (b) (West Supp. 2010). In March 2008, Lindsey

pleaded guilty to the offense, and pursuant to a plea bargain with the State, the trial court

deferred Lindsey's adjudication and placed her on community supervision for a term of

eight years.     In September 2010, the State moved to revoke Lindsey's community

supervision and adjudicate guilt. In its motion to revoke, the State alleged that Lindsey

committed nine violations of the terms of her community supervision, including

committing the offenses of aggravated assault and resisting arrest, testing positive for

cocaine, consuming alcohol, failing to pay required court costs and other fees, and

violating her court-imposed curfew. At the revocation hearing, Lindsey pleaded true to

seven of the nine violations. After hearing the State's evidence, the trial court found that

Lindsey violated the terms of her community supervision as alleged in the State's motion,

revoked Lindsey's community supervision, adjudicated her guilt, and sentenced her to

twenty years' incarceration. This appeal followed.

                                            II. Discussion

        By her sole issue on appeal, Lindsey argues that the evidence supporting the

revocation of her community supervision was insufficient. Lindsey challenges the trial

court's findings only as to the aggravated assault and resisting arrest grounds for

revocation.



        1
          Because this is a memorandum opinion and the parties are familiar with the facts, we will not
recite them here except as necessary to advise the parties of the Court's decision and the basic reasons for
it. See TEX. R. APP. P. 47.4.


                                                     2
       We review a trial court's order revoking community supervision for an abuse of

discretion.   Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006) (citing

Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984)). The State bears the

burden of showing by a preponderance of the evidence that the defendant committed a

violation of his community supervision conditions. Cobb v. State, 851 S.W.2d 871, 873

(Tex. Crim. App. 1993). If the State does not meet its burden of proof, the trial court

abuses its discretion in revoking the community supervision.       Cardona, 665 S.W.2d
493-94.

       Proof by a preponderance of the evidence of any one of the alleged violations of

the community supervision conditions is sufficient to support a revocation order.

Antwine v. State, 268 S.W.3d 634, 636 (Tex. App.—Eastland 2008, pet. ref'd) (citations

omitted). In fact, a plea of true, standing alone, supports the revocation of community

supervision. See Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim. App. 1979) (holding a

plea of true to one allegation is sufficient to support revocation of probation); see also

Grover v. State, No. 13-09-00102-CR, 2009 WL 3247843, at *1 (Tex. App.—Corpus

Christi July 2, 2009, pet. ref'd) (mem. op., not designated for publication). Thus, to

obtain reversal of a revocation order, the appellant must successfully challenge each

ground on which the trial court relied to support revocation. Sterling v. State, 791 S.W.2d
274, 277 (Tex. App.—Corpus Christi 1990, pet. ref'd) (citing Moore v. State, 605 S.W.2d
924, 926 (Tex. Crim. App. 1980); Grim v. State, 656 S.W.2d 542, 543 (Tex. App.—Corpus

Christi 1983, no pet.)).

       Here, Lindsey pleaded true to seven of the nine alleged violations of her

community supervision. On appeal, she challenges only those two grounds to which she


                                            3
did not plead true—committing the offenses of aggravated assault and resisting arrest.

Therefore, even if we assume the evidence was insufficient to support the aggravated

assault and resisting arrest grounds, the trial court's revocation order was supported by

her plea of true to the remaining seven grounds. We, therefore, cannot conclude that the

trial court abused its discretion in ordering revocation.   See Cardona, 665 S.W.2d
493-94; Sterling, 791 S.W.2d at 277. Lindsey's issue is overruled.

                                     III. CONCLUSION

       The judgment of the trial court is affirmed.



                                                             NELDA V. RODRIGUEZ
                                                             Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 31st
day of August, 2011.




                                             4